Citation Nr: 1502165	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-33 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss prior to January 3, 2014 and in excess of 40 percent thereafter.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In September 2013, the Board remanded this case for additional development.  The case has been returned to the Board for further appellate action. 

In a January 2014 rating decision, the VA Appeals Management Center increased the evaluation for the Veteran's bilateral hearing loss, assigning a 40 percent evaluation effective January 3, 2014.  Since this increase does not represent a full grant of benefits, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, VA is required to consider entitlement to all available ratings for that condition).  


FINDINGS OF FACT

1.  Prior to November 26, 2012, bilateral hearing loss was no worse than Level III hearing loss in each ear.

2.  From November 26, 2012 to January 2, 2014, bilateral hearing loss was productive of Level VI hearing loss, and no worse, in each ear.

3.  Beginning January 3, 2014, bilateral hearing loss has been no worse than Level VIII hearing loss in the right ear, and Level VII hearing loss in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss prior to November 26, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for an evaluation of 30 percent, and no more, for bilateral hearing loss from November 26, 2012, until January 2, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2014).

3.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss from January 3, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2010.  The claim was last adjudicated in January 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, private medical records, and lay statements have been associated with the record.  

The Veteran was provided multiple VA audiology examinations over the course of this appeal.  The examiners performed physical examinations, to include measuring puretone threshold values and conducting a Maryland CNC world list speech recognition test.  38 C.F.R. § 4.85(a).  The examinations provided findings necessary for rating hearing loss and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

The case was remanded in September 2013 to provide the Veteran an opportunity to identify outstanding records and afford him another VA examination.  The Veteran was subsequently asked to identify any outstanding records and was afforded a VA examination in January 2014.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  There are three stages applicable to this appeal.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Here, the Veteran contends that his bilateral hearing loss is more disabling than currently rated by VA. 

The Veteran was evaluated at 10 percent for his bilateral hearing loss effective August 2, 1993, by a June 1994 rating decision.  The January 2011 rating decision confirmed and continued the 10 percent evaluation.  During the appeal, the evaluation was staged to an evaluation of 10 percent prior to January 3, 2014, and 40 percent thereafter.  The Board finds an additional stage is warranted, resulting in stages of a 10 percent evaluation prior to November 26, 2012, a 30 percent evaluation for the period from November 26, 2012 to January 2, 2014, and a 40 percent rating beginning January 3, 2014.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

a.  Prior to November 26, 2012

The Veteran was afforded a VA audiological examination in August 2010.  The Veteran complained of impaired hearing.  An audiogram showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
70
90
85
70
LEFT
45
65
75
80
66.25

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner's impression was that the Veteran had mild to severe sensorineural hearing loss in both ears and that speech recognition was good in both ears.  The examiner opined that the Veteran's hearing loss would have significant effects on the Veteran's occupation, and that the hearing loss does not affect usual daily activities.  

Applying the results from the August 2010 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level III hearing loss in each ear.  Where hearing loss is at Level III in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran contends that the August 2010 VA examination was ineffective.  See November 2012 VA Form-9.  However, the Veteran does not explain the reasons for his contention.  The August 2010 VA examination measured puretone thresholds and speech recognition in accordance with 38 C.F.R. § 4.85(a) and provides findings necessary for rating hearing loss.  The Board finds this report adequate for rating purposes. 

Thus, the Board finds that the preponderance of the evidence is against a disability evaluation greater than the assigned 10 percent evaluation for this stage.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

b.  November 26, 2014 to January 2, 2014

The Veteran submitted a private audiology report dated November 5, 2012.  The Veteran also underwent a November 26, 2012 VA audiology examination and a July 2013 VA audiology examination.  The private audiology report did not provide testing result for the 3000 Hertz tone.  As the 3000 Hertz tone is necessary for the evaluation of hearing loss, the Board cannot use the private audiology test for ratings purposes.  See 38 C.F.R. § 4.85.  

At the November 2012 VA audio examination, the Veteran complained of hearing loss.  The Board observes that the puretone threshold results for the November 2012 VA examination were provided in graph form only, and were not translated to numerical form.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations here are clear, the Board is able to interpret the audiologist's graph.  The November 2012 audiogram showed tone thresholds, in decibels and as read by the Board, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
70
90
90
72.5
LEFT
50
70
80
85
71.25

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 72 percent in the left ear.  The examiner's impression was that the Veteran has mild to profound sensorineural hearing loss at 1000 to 8000 Hertz and that word recognition ability was fair in each ear at amplified levels.  

Applying the results from the November 2012 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in right ear and a Level VI hearing loss in the left ear.  Where hearing loss is at Level VI in each ear, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative. 

At the July 2013 VA audiology examination, the Veteran complained of hearing loss and difficulty in all listening situations, particularly if he is not utilizing his hearing aids.  An audiogram showed puretone thresholds, in decibels, were as follows:  



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
65
85
90
70
LEFT
45
70
75
80
68

Speech audiometry revealed speech recognition ability of 76 percent in for the right ear and 80 percent for the left ear.  This examination was conducted in accordance with 38 C.F.R. § 4.85(a), and its probative value is high.  

Applying the results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and a Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in each ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The November 2012 and July 2013 VA examinations are equally credible and are of equal probative value.  Accordingly, the Board gives the benefit of the doubt to the Veteran and assigns the higher of the two ratings, 30 percent, effective November 26, 2012.  38 C.F.R. §§ 4.3, 4.7 (2014).

The Board notes that during this period, the Veteran stated that he experienced a severe decline in his ability to communicate effectively with his hearing aid, and that he disagrees with the 10 percent evaluation.  See November 2012 VA Form 9 and July 2013 Authorization and Consent to Release Information.  To the extent the Veteran's statements contradict a 30 percent evaluation during this period, the Board finds more credible and probative the objective findings of the November 2012 and July 2013 VA examinations than the Veteran's lay contentions that his disability rating should be increased.

Accordingly, giving the benefit of the doubt to the Veteran, the Board finds that a disability evaluation of 30 percent, and no higher, is warranted for this stage of the appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

c.  Beginning January 3, 2014

The Veteran was afforded a VA audiological examination on January 3, 2014.  At the examination, the Veteran reported that he wears hearing aids every day and has a difficult time understanding people.  An audiogram showed tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
80
90
95
83
LEFT
55
75
80
80
73

Speech audiometry revealed speech recognition ability of 56 percent in for the right ear and 64 percent for the left ear.  This examination was conducted in accordance with 38 C.F.R. § 4.85(a) and its probative value is high.

The Veteran has puretone thresholds of 55 decibels and greater at 1000, 2000, 3000, and 4000 Hz, therefore, the Roman numeral designation for hearing impairment is selected from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  For the right ear, Table VI produces a Level VIII designation, and Table VIa produces a Level VII.  For the left ear, Table VI produces a Level VII designation, and Table VIa produces a Level VI.  Applying Levels from Table VI to Table VII results in a 40 percent disability rating.  Applying the Levels from Table VIa to Table VII results in a 30 percent disability rating.  Thus, the audiological testing results reflect that a rating in excess of 40 percent is not warranted during this period.  38 C.F.R. §§ 4.85, 4.86. 

Again, to the extent the Veteran's statements contradict an evaluation of 40 percent for this stage, and noting that laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), the Board finds that the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  As the preponderance of the evidence is against a finding of an evaluation in excess of 40 percent, the benefit of the doubt rule is inapplicable and the Board finds a higher evaluation is not warranted.  38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100.

d.  Extraschedular analysis

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the referral for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those reported by the Veteran, as described above.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints in all stages on appeal regarding the functional impact of his hearing loss on his daily life, including the Veteran's reports of difficulty understanding conversations, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent for bilateral hearing loss prior to November 26, 2012 is denied.

An evaluation of 30 percent, and no more, for bilateral hearing loss from November 26, 2012, until January 2, 2014 is granted.

An evaluation in excess of 40 percent from January 3, 2014 for bilateral hearing loss is denied.




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


